DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 & 8-11 is/are rejected under 35 U.S.C. 103 as being obvious over ABE (US Patent Application No. 2010/0056919 A1) and in view of Langeland et al. (U.S. Patent Application 2010/0249592 A1) and Wang et al. (U.S. Patent Application 2013/0182935 A1).
Claim 1 & 11:  ABE teaches:
An ultrasound diagnosis apparatus [ultrasonic diagnosis apparatus] (Page 1, Para 0003) comprising:
processing circuitry configured to:
set a region of interest in a myocardium of a subject [a setting unit which sets a region of interest of cardiac muscle] (Page 1, Para 0011) for each of a plurality of pieces of three-dimensional ultrasound image data [processing at each position on three-dimensional image data frame by frame] (Page 3, Para 0061) in a time series [time-series volume data] (Page 4, Para 0072) corresponding to a three-dimensional region including the myocardium [myocardial region] (Page 4, Para 0072 and Abstract)
calculate a three-dimensional motion vector at each individual tracking point by performing a process including pattern matching [by three-dimensional pattern matching processing] with the plurality of a computing unit which computes local three-dimensional motion vector information concerning the region of interest of cardiac muscle] (Page 4, Para 0073; Figure 5 and Claim 1)
determine movement information [motion vector information] indicating a movement of the myocardium in a contraction direction (Page 4, Para 0073) extracting a vector component in a direction of a short-axis plane of the region of interest from the three-dimensional motion vector (Figure 5), 
the extracted vector component in the direction of the short-axis plane (Page 4, Para 0073 and Figure 5) and 
cause a display [a display unit] (Page 1, Para 0016) to display the movement information [displaying the tissue motion information] (Page 2, Para 0032).
ABE fails to teach averaging and subtracting.  However, Langeland teaches:
determine movement information indicating a movement of the myocardium in a contraction direction (Page 4, Para 0042)
by obtaining a translation movement component of the myocardium from an average motion vector (Figure 3, Element 214 and Page 4, Para 0043) and 
subtracting the translation movement component from the motion vector at individual tracking point [smaller part of the image] (Page 4, Para 0043 – Page 5, Para 0048) in order to provide motion compensation (Abstract)

Langeland teaches subtracting overall motion but fails to teach each individual tracking point subtraction.  However, Wang teaches teach subtracting the movement component [difference of the movements] (Para 0146) from the three-dimensional (Para 0164) motion vector at each individual tracking point [a motion vector …is calculated according to the locations of the plurality of point linking pairs in the adjacent image slices] (Para 0143 and Figure 15-17) in order to provide a more accurate myocardial motion analysis (Para 0157).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Abe and Langeland to include the each individual tracking point subtraction as taught by Wang in order to provide a more accurate myocardial motion analysis (Para 0157).
Claim 2:  ABE teaches wherein the region of interest [a setting unit which sets a region of interest of cardiac muscle] (Page 1, Para 0011 and Claim 1) includes an intermediate layer plane of the myocardium [intima of the heart] (Page 4, Para 0073).
Claim 3:  ABE teaches wherein the processing circuitry is further configured to perform the process including the pattern matching  [by three-dimensional pattern matching processing] (Page 4, Para 0073 and Claim 1) further includes calculating local strain information [3D Radial strain] (Figure 3) on the region of interest [a setting unit which sets a region of interest of cardiac muscle] (Page 1, Para 0011 and Claim 1), and determine of the movement information [motion vector information]  (Page 4, Para 0073) further includes using the calculated strain information [3D Radial strain] (Figure 3) and the three-dimensional motion vector near the region of interest (Figure 5).
Claim 4:  ABE and Langeland fail to teach thresholding and interpolation.  
However, WANG teaches:
wherein, with respect to a temporal phase in which a magnitude of the motion vector is smaller than a predetermined threshold value [predetermined threshold] (Para 0087; Figure 14, Element S1420 & S1430 and Figure 2), and
the processing circuitry is further configured to estimate a direction of the three-dimensional motion vector in the temporal phase by performing a temporal interpolation process [after the similarity comparison is carried out, the contours acquired in the contour tracking direction corresponding to the lower similarity may be corrected] (Para 0089-0090) in order to indicate an error within the tracking (Para 0089) and correct the motion between the phases by interpolation (Para 0090-0095)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Abe and Langeland to include temporal interpolation as taught by WANG in order to indicate an error within the tracking (Para 0089) and correct the motion between the phases by interpolation (Para 0090-0095).
Claim 8:  ABE teaches wherein the processing circuitry (Figure 1, Element 19 & 37) causes an index [displayed wall motion indexes] (Page 5, Para 0087) related to a local wall movement in the region of interest [display the resultant data at corresponding positions on the interface reflecting the shape of a region of interest] (Page 5, Para 0085) to be displayed simultaneously (Figure 6 & 9), together with the movement information (Figure 17, Element S6 & S8).
Claim 9:  ABE teaches wherein the processing circuitry (Figure 1, Element 19 & 37) is further configured to calculate the three-dimensional motion vector for each of the plurality of regions of interest (Figure 17, Element S6 & S8), when a plurality of regions of interest are each set as the region of interest [a plurality of curved surfaces] (Claim 2 & 3; Page 1, Para 0011 and Claim 1), determine the movement information for each of the plurality of regions of interest (Figure 17, Element S6 & S8) and cause the movement information corresponding to the plurality of regions of interest to be displayed simultaneously (Figure 6 & 9 and Figure 17, Element S6 & S8).
Claim 10:  ABE teaches wherein the processing circuitry  (Figure 1, Element 19 & 37)  is further configured to calculate the three-dimensional motion vector for each of the plurality of regions of interest  (Figure 17, Element S6 & S8), when a plurality of regions of interest are each set as the region of interest  [a plurality of curved surfaces] (Claim 2 & 3; Page 1, Para 0011 and Claim 1), and determine information obtained by calculating a difference between the regions of interest by using the movement information obtained for the plurality of regions of interest, to be new movement information (Figure 6 & 9 and Figure 17, Element S6 & S8).


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being obvious over ABE (US Patent Application No. 2010/0056919 A1); Langeland et al. (U.S. Patent Application 2010/0249592 A1) and Wang et al. (U.S. Patent Application 2013/0182935 A1) and further in view of Abe et al. (US Patent No. 2003/0083578 A1 herein referred to as Abe‘78).
Claim 5:  ABE, Langeland and Wang fails to teach spatial interpolation.  
However, Abe’78 teaches wherein the processing circuitry is further configured to determine at least one streamline (Para 0094) through a spatial interpolation process in a vector field formed by the three-dimensional motion vector on a boundary plane (Figure 7A & 7B and Page 6, Para 0093).  Abe’78 teaches the streamline being obtained from at least one starting point set on the boundary plane, and display a line corresponding to said at least one streamline in a superimposed manner on either three-dimensional rendering image data of the region of interest or a polar map of a heart (Figure 10A, 10B & 10C; Page 6, Para 0093 & 0100 and Page 7, Para 0102 & 0109) in order to obtain accurate strain information (Page 1, Para 0012).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Abe, Langeland and Wang to include spatial interpolation as taught by Abe‘78 in order to obtain accurate strain information (Page 1, Para 0012).
Claim 6:  ABE, Langeland and Wang fails to teach spatial interpolation.  
However, Abe’78 teaches wherein the processing circuitry (Figure 1, Element 19 & 37) is further configured to cause either a line segment [wavy line] or an arrow indicating the direction of the individual motion vector (Figure 5) in a vector field formed on the boundary plane [intima-adventitia interface] (Page 4, Para 0073 and Page 5, Para 0083) and having a regulated length to be displayed in a superimposed manner on either three-dimensional rendering image data of the region of interest (Page 5, Para 0083 & 0085) or a polar map of a heart (Figure 17, Element S7).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Abe, Langeland and Wang to include spatial interpolation as taught by Abe‘78 in order to obtain accurate strain information (Page 1, Para 0012).
Claim 7:  ABE teaches wherein, by using vector information on a projection component [projection vectors] (Abstract; Page 4, Para 0075 and Figure 3-5) of the three-dimensional motion vector on a first boundary plane (Abstract; Page 4, Para 0075 and Figure 3-5), the three-dimensional motion vector being obtained on the first boundary plane in the region of interest [a plurality of curved surfaces] (Claim 2 & 3; Page 1, Para 0011 and Claim 1), and vector information on a projection component of the three-dimensional motion vector on a secondary boundary plane, the three-dimensional motion vector being obtained on the second boundary plane in the region of interest (Figure 16B & 18), and the processing circuitry is further configured to estimate a shear strain between the first boundary plane and the second boundary plane [3D Radial strain] (Figure 3 and Page, Para 0095).

Response to Arguments
Applicant’s arguments, see Page 6, filed 07/21/2020, with respect to the Claim Objections have been fully considered and are persuasive.  The Objections of the Claims has been withdrawn. 
Applicant’s arguments, see Page 6, filed 07/21/2020, with respect to the rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references were being applied in the prior rejection of record.  Any pertinent arguments will be addressed.  The Applicant submitted arguments that Langeland merely discloses a process in the long-axis direction.  The reference of Langeland was not relied on for the teaching of short-axis direction.  The reference of Abe was relied on for that teaching.  The Applicant submitted arguments that Langeland fails to teach movement tracking.  The Examiner respectfully disagrees.  As the Applicant cited Para 0042 of Langeland which discloses determining overall motion of the heart. In order to determine overall motion some sort of motion tracking would be required.  The Applicant submitted arguments that Langeland fails to teach “movement of the myocardium in a contraction direction”.  The Examiner respectfully disagrees.  Figure 4 of Langeland discloses the movement of the myocardium in the contraction direction in Element 236.
The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793